DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-20 are directed to collecting and analyzing information (see Electric Power Group, LLC v. Alston S.A., Alstom Grid INC., Psymetrix LTD., Alstom Limited, 2015-1778).  In regards to step 2A, the claims are clearly focused on the combination of those abstract-idea processes.  The advance they purport to make is a see in re Bilski).
In regards to step 2B, the claims further do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not go beyond requiring the gathering, analysis, and display of available information in a particular filed, stating those functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology.  Limiting the claims to the particular technological environment of data collection and processing, without more, insufficient to transform them into patent-eligible applications of the abstract idea at their core (see Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593).  Merely selecting information, by content or source, for collection and analysis does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas.
Inquiry then must turn to any requirements for how the desired result is achieved.  In the instant application, the claims' invocation of an a processor does not transform the claimed subject matter into patent-eligible applications.  The claims at issue do not require any non-conventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection and analysis functions Bascom, 2016 WL 3514158, at *6-7).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Thaker et al. (U.S. Patent Application Publication 2017/0324996) in view of Niebles Duque et al. (U.S. Patent No. 8,924,993).
	Referring to claim 1, Thaker discloses acquiring training data including person identification data (see Paragraph 0047 for acquiring media channel data including user behavioral pattern).
	Thaker also discloses assessing a set of features including a first set of features associated with a specific time slice (see Paragraph 0047 for determining signals, wherein signals includes view durations based on the media channel data).
	Thaker also discloses training a model based on the training data and set of features (see Paragraph 0047 for using the signals (determined using the media channel data) to train a predictive model, therefore the model is trained based on the training data/media channel data and set of features/signals).
	Thaker also discloses acquiring viewing history data associated with at least one user (see Paragraph 0047 for acquiring media channel data including user usage data, which is then used to acquire signals that include view amounts).
	Thaker also discloses determining one or more attributes associated with the at least one user based on inputting the viewing history data into the model (see Paragraph 0047 for the using the viewing history data to train the predictive model and using the predictive model to produce one or more predictions/attributes).
	Thaker fails to teach training one or more models to determine demographic attributes specific to particular users within a household based on the training data, a set of features and demographic labels corresponding to possible demographic attributes and determining one or more demographic attributes, from among the possible demographic attributes, associated with the at least one user based on inputting the viewing history data into the one or more models, the one or more 
Niebles Duque discloses training one or more models to determine demographic attributes specific to particular users within a household based on the training data, a set of features and demographic labels corresponding to possible demographic attributes (see Column 6, Lines 46-64 for training classifier models based on user information, viewing information for each user and demographic attribute values).
Niebles Duque also discloses determining one or more demographic attributes, from among the possible demographic attributes, associated with the at least one user based on inputting the viewing history data into the one or more models, the one or more demographic attributes comprising a demographic attribute specific to the at least one user (see Column 11, Line 7 through Column 12, Line 36).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the feature assessment functionality, as taught by Thaker, using training model determination and demographic attribute predictor functionality, as taught by Niebles Duque, for the purpose of providing content relevant to someone in a demographic group, such as a video previously determined to correspond strongly to the demographic group, or an advertisement designed for the demographic group (see Column 11, Lines 20-25 of Niebles Duque).

	Referring to claims 8 and 15, see the rejection of claim 1.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Thaker et al. (U.S. Patent Application Publication 2017/0324996) in view of Niebles Duque et al. (U.S. Patent No. 8,924,993) in further view of Shankar et al. (U.S. Patent Application Publication 2014/0380350).
	Referring to claim 2, Thaker and Niebles Duque discloses all of the limitations of claim 1, but fails to teach that the time slices include days of a week.
	Shankar discloses features are associated with time slices that include days of a week (see Paragraph 0043 for determining tuning minutes collected over seven days (one week)).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the feature assessment functionality, as taught by Thaker and Niebles Duque, using the time slice collection period of days of a week, as taught by Shankar, for the purpose of providing a method and apparatus to characterize households with media meter data (see Paragraph 0002 of Shankar).

	Referring to claims 9 and 16, see the rejection of claim 2.

Claims 3-5, 10-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Thaker et al. (U.S. Patent Application Publication 2017/0324996) U.S. Patent No. 8,924,993) in further view of Ketkar (U.S. Patent Application Publication 2012/0030586).
	Referring to claim 3, Thaker and Niebles Duque discloses all of the limitations of claim 1, but fails to teach that the set of features includes a second set of features associated with one or more keywords for one or more television programs.
	Ketkar discloses that a set of features includes a second set of features associated with one or more keywords for one or more television programs (see Paragraphs 0028, 0034, 0070-0072 and Figure 12 for the system assessing a second set of features in the form of comments that are associated with keywords that identify a preference of a television program).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the feature assessment functionality, as taught by Thaker and Niebles Duque, using the second set of features, as taught by Ketkar, for the purpose of integrating media guidance systems and social networks (see Paragraph 0001 of Ketkar).

	Referring to claim 4, Thaker and Niebles Duque discloses all of the limitations of claim 1, but fails to teach that the set of features includes a second set of features associated with one or more keywords for one or more television programs.
	Ketkar discloses that a set of features includes a third set of features associated with the one or more television program titles (see Paragraphs 0028, 0034, 0070-0072 and Figure 12 for the system assessing a third set of features in the form of comments that are associated with particular program titles).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the feature assessment functionality, as taught by Thaker and Niebles Duque, using the third set of features, as taught by Ketkar, for the purpose of integrating media guidance systems and social networks (see Paragraph 0001 of Ketkar).

	Referring to claim 5, Thaker and Niebles Duque discloses all of the limitations of claim 1, but fails to teach that the viewing history data comprises EPG data.
	Ketkar discloses that viewing history data includes EPG data (see Paragraph 0027 for tracking user media recommendations, which includes comments or ratings for any media asset and Paragraph 0026 for the media assets being provide by an electronic program guide/media guidance application).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the viewing history data, as taught by Thaker and Niebles Duque, using the EPG data, as taught by Ketkar, for the purpose of integrating media guidance systems and social networks (see Paragraph 0001 of Ketkar).

	Referring to claims 10-12, see the rejection of claims 3-5, respectively.
	Referring to claims 17-19, see the rejection of claims 3-5, respectively.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thaker et al. (U.S. Patent Application Publication 2017/0324996) in view of Niebles Duque et al. (U.S. Patent No. 8,924,993) in further view of Ketkar (U.S. Patent Application Publication 2012/0030586) in further view of Kitts et al. (U.S. Patent Application Publication 2016/0037201).
	Referring to claim 6, Thaker, Niebles Duque and Ketkar discloses all of the limitations of claim 5, but fails to teach that the viewing history data is transformed into user-centric smart data based on sessionization.
	Kitts discloses that that the viewing history data is transformed into user-centric smart data based on sessionization (see Paragraph 0099).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the viewing history data, as taught by Thaker, Niebles Duque and Ketkar, using the sessionization functionality, as taught by Kitts, for the purpose of reaching television viewers who are desired product buyers (see Paragraph 0003 of Kitts).

	Referring to claims 13 and 20, see the rejection of claim 6.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Thaker et al. (U.S. Patent Application Publication 2017/0324996) in view of Niebles U.S. Patent No. 8,924,993) in further view of Kitts et al. (U.S. Patent Application Publication 2016/0037201).
	Referring to claim 7, Thaker and Niebles Duque discloses all of the limitations of claim 1, but fails to teach that attributes associated with a user comprise gender.
	Kitts discloses that that attributes associated with a user comprise gender (see Paragraph 0123).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the viewing history data, as taught by Thaker and Niebles Duque, using the  gender attribute data, as taught by Kitts, for the purpose of reaching television viewers who are desired product buyers (see Paragraph 0003 of Kitts).

	Referring to claim 14, see the rejection of claim 7.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301.  The examiner can normally be reached on 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


April 29, 2021